MEMORANDUM **
Lilies Laniwati Lokajaya, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying Lokajaya’s motion to reopen because Lokajaya did not demonstrate that her former counsel failed to perform with sufficient competence. See Lin v. Ashcroft, 377 F.3d 1014, 1026-27 (9th Cir. 2004) (counsel fails to perform with sufficient competence where the proceeding was “so fundamentally unfair that [the alien] was prevented from reasonably presenting his case”) (internal quotations omitted). Lokajaya also failed to demonstrate prejudice. See Lin, 377 F.3d at 1027 (to demonstrate prejudice, a petitioner must establish plausible grounds for relief).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.